PER CURIAM.
After admitting that he had violated probation, appellant Robert Korynes was sentenced to twenty years in prison followed by five years probation. The sentence exceeds by several “cells” that recommended under sentencing guidelines. As justification for the departure sentence, the trial court cited appellant’s numerous prior violations of probation. Appellant now argues, and the state concedes, that this was improper. Williams v. State, 594 So.2d 273 (Fla.1992). Accordingly, we remand this case for resentencing.
We note that the trial court may “bump” the recommended sentence by one cell for each violation of probation (there appear to have been five). Bedford v. State, 598 So.2d 285 (Fla. 2d DCA1992). However, had the court done so in this case, the sentence still would have been less than that actually imposed.
Reversed.
RYDER, A.C.J., and DANAHY and THREADGILL, JJ., concur.